Title: Thomas Jefferson to Benjamin Henry Latrobe, 16 July 1817
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            Dear Sir
            Monticello
July 16. 17.
          
          I found your favor of June 28. on my return hither from my other home, about 90 miles S.W. from hence and near Lynchburg, the most growing place in America. they have there the new method of moulding the stock brick in oil, and execute with it the most beautiful brick work, I have ever seen. I went there to try to get a workman skilled in it to come and build our first Academical pavilion, for which they are now making the bricks. I fear you have given yourself too much trouble about the designs for us. I did not mean to give you this, but since you have been so kind as to take it it shall turn to good account. our fellow-citizens are subscribing with a liberality I had no expectation of, and the confidence this proves in the visitors is a new obligation on them to spare no pains in the execution of their trust. I am anxious to recieve your draught as soon as possible, because we must immediately lay the 1st stone, as the 1st pavilion must be finished this fall and we have few workmen. we have not, for instance a single stone cutter. I think your drawings had better come in the form of a roll by the mail. any necessary doubling of the paper may be easily obliterated by the screw press which I possess. the c tobacco capital you are so kind as to propose to send to me will come safely if addressed to Messrs Gibson and Jefferson my correspondents in Richmond who will pay freight & other expences. I am pleased with your account of the Columbian marble. I have no doubt it is part of the same vein which passes thro’ Orange as you say; strikes James river at the mouth of Rockfish, runs up that river to near Lynchburg, there goes off South-Westwardly crossing Roanoke Etc it is accompanied thro’ it’s whole course by a narrow bed of limestone running near and parallel to it. the limestone passes within 6. miles of Monticello, but the marble does not shew within 30. miles. I carried samples of it to Philadelphia 40. years ago, & had them polished. they were very various, and some very fine. on a cliff of James river enough shews itself to build a city.—I still use constantly the polygraph I have used a dozen years. the pen frame has become a little rickety, but as it will still do, I am afraid to undertake tightening it up myself. the single advantage of Wedgewood’s Manifold-writer is it’s being so portable. it takes very little room in one’s baggage, and may be resorted to in a moment on the road, for copying as well as writing a hasty letter. but fetid copying paper makes the copies a perfect nuisance on your shelves, nor can it bear any comparison in any other point of view with the Polygraph, which I consider as one of the great inventions of the age. could we get a stone cutter with you, capable of forming a Doric base & capital, the drawing being furnished him, should we apply for  one, and what would be the daily wages, or monthly, of such an one, boarding himself? when we get our academical village under way, I am in hopes you will think that & Monticello worth a visit: the levelling the ground into terraces will take time and labor. we propose a distinct terras for every 2. pavilions and their adjacent dormitories, that is  a pavilion at each end of each terras. ever your’s with ship, respect & best wishes
          Th: Jefferson
         